DETAILED ACTION
This Office action is a First Office Action on the Merits for application 16441104. Claims 1-20 are pending, and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim 4:
a communication unit for outputting the estimated number of electronic thermostats...
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

[0048] The system 500 comprises a power sampler 502 for collecting 602 a finite sequence of discrete samples of aggregated electric power consumed by the area 1. The power sampler 502 may be an off-the-shelf power meter, or a dedicated electric apparatus or custom power sampler. [0049] The system 500 further comprises an analog/digital converter 504 for converting 604 the discrete samples of aggregated electric power into discrete-time samples. 
[0050] The system 500 further comprises a processing unit 506. The processing unit 506 may comprise a field-programmable gate array (FPGA), a digital signal processor, one or several processors and/or a remote virtual machine executed locally as shown on FIG. 1A, or remotely such as for example in a data center as shown on FIGS. 1B and 1C. 
 [0054] The system 500 further comprises a communication unit 508 for outputting the estimated number of electronic thermostats in the area 1. The communication unit 508 may communicate with the utility provider, to inform the utility provider of the number of electronic thermostats 3 currently operating in the area 1. Alternately or concurrently, the communication unit 508 may communicate wirelessly with a comfort system of the area 1, so as to provide feedback as to the number of electronic thermostats 3 currently operating in the area 1. 
[0055] In another option, the communication unit 508 communicates wirelessly with an application installed on an electronic device. The application may be adapted for reporting or sending an alert to the user of the electronic device when the number of electronic thermostats 3 operating is higher than a threshold set by the user of the application. 
[0059] Reference is now concurrently made to FIGS. 1B and 1C which are simplified block diagrams of the area with other examples of implementation of the present system for non-intrusively estimating a number of electronic thermostats in the area. In the simplified block diagram of FIG. 1B, the present system communicates with a gateway, which forwards the estimated number of thermostats to a user interface. The gateway further 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to an abstract idea without significantly more, as discussed below. 

Independent Claims 1, 11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows. On its face, claim 1 is directed to a system of non-intrusively estimating a number of electronic thermostats in an area where each thermostat controls at least one thermal load.


Step 2A Prong One:

The claim recites:
converting the discrete-time samples into a discrete-frequency representation using a Discrete Fourier Transform, for extracting frequency information from the discrete-frequency representation and for analyzing the extracted frequency information to identify a commutation frequency of the electronic thermostats, 
counting a number of power variations above a threshold in the discrete-time samples, 
estimating the number of electronic thermostats in the area based on the number of power variations above the threshold in the discrete-time samples, a sampling duration for collecting the discrete samples of aggregated electric power, and the identified commutation frequency. 

which all fall in the category of mathematical calculations, relationships, and algorithms of judicial exceptions. 

Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim also recites additional elements:
a power sampler for collecting, at an electric entry of the area, a finite sequence of discrete samples of aggregated electric power consumed by the area; 
an analog/digital converter for converting the finite sequence of discrete samples of aggregated electric power into discrete-time samples; 

These steps are data gathering which is mere extra-solution activity which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
The claim also recites:
receiving the discrete-time samples  
The, “receiving,” limitation does not integrate the abstract idea into a practical application because determining a receiving samples (data) is primarily extra-solution activity without any end result which would be considered a practical application.


The claim also recites the additional element:
a processing unit...
The limitation uses a generic general-purpose computer to perform a step rather than a specific machine under MPEP 2106.05(b), and is directed to mere instructions to apply the judicial exception under 2106.05(f), and does not result in anything significantly more than the judicial exception. 

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	
a power sampler for collecting, at an electric entry of the area, a finite sequence of discrete samples of aggregated electric power consumed by the area; 
an analog/digital converter for converting the finite sequence of discrete samples of aggregated electric power into discrete-time samples; 
These limitations are data gathering, which is mere pre-solution activity which contributes only insignificantly to the execution of the steps. This additional element does not result in anything significantly more than the judicial exception.  

a processing unit...
The limitation uses a generic general-purpose computer to perform a method step rather than a specific machine under MPEP 2106.05(b), and is directed to mere instructions to apply the judicial exception under 2106.05(f), and does not result in anything significantly more than the judicial exception. Implementing an abstract idea on a generic computer, does not add significantly more. 
The claim also recites:
receiving the discrete-time samples  
The, “receiving,” limitation does not result in anything significantly more than the judicial exception because determining a receiving samples (data) is primarily extra-solution activity without any end result which would be considered significantly more.

No additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception. 
Thus claim 1 is not patent eligible. 
Independent claim 11 is rejected for essentially the same reasons as claim 1, and thus is not patent eligible.


Claims 2, 12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Step 2A Prong One:
Claims 2, 12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without 
 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim recites  elements:
wherein the power sampler collects the discrete samples of aggregated electric power at a predefined sampling rate.

These steps are data gathering which is mere extra-solution activity which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional 
Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	

wherein the power sampler collects the discrete samples of aggregated electric power at a predefined sampling rate.
These limitations are data gathering, which is mere pre-solution activity which contributes only insignificantly to the execution of the steps. This additional element does not result in anything significantly more than the judicial exception.  

No additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception. 
Thus claim 2 is not patent eligible. 
Claim 12 is rejected for essentially the same reasons as claim 2, and thus is not patent eligible.


Claims 3, 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Step 2A Prong One:
Claims 3, 13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without 
 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim recites elements:
wherein the processing unit comprises one or several of the following: a field-programmable gate array (FPGA), a digital signal processor, one or several processors, a remote virtual machine executed in a data center.

The limitation recites a generic general-purpose computer to perform a method step rather than a specific machine under MPEP 2106.05(b), and does not result in anything significantly more than the judicial exception. Implementing an abstract idea on a generic computer, does not add significantly more. 
Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	

wherein the processing unit comprises one or several of the following: a field-programmable gate array (FPGA), a digital signal processor, one or several processors, a remote virtual machine executed in a data center.

The limitation recites a generic general-purpose computer to perform a method step rather than a specific machine under MPEP 2106.05(b), and does not result in anything significantly more than the judicial exception. Implementing an abstract idea on a generic computer, does not add significantly more. 
Thus claim 3 is not patent eligible. 
Claim 13 is rejected for essentially the same reasons as claim 3, and thus is not patent eligible.

Claims 4, 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Step 2A Prong One:
Claims 4, 14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims inherit the limitations of their parent claims, which recite the judicial exceptions.
 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim recites elements:

This limitation does not integrate the abstract idea into a practical application because it is simply outputting results which is primarily extra-solution activity without any end result which would be considered a practical application.
The claim also recites:
a communication unit
This limitation does not integrate the abstract idea into a practical application because it is simply a generic communication unit without any end result which would be considered a practical application.
Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	

This limitation does not integrate the abstract idea into a practical application because it is simply outputting results which is primarily extra-solution activity without any end result which would be considered significantly more than the judicial exception.
The claim also recites:
a communication unit
This limitation is not significantly more than the judicial exception because it is simply a generic communication unit without any end result which would be considered significantly more.
Thus claim 4 is not patent eligible. 
Claim 14 is rejected for essentially the same reasons as claim 4, and thus is not patent eligible.


Claims 5, 15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows. 

Step 2A Prong One:
Claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims inherit the limitations of their parent claims, which recite also judicial exceptions. 
The claim recites:
wherein estimates for each one of the number of electronic thermostats a consumed electric power, and 
which falls in the category of mathematical calculations, relationships, and algorithms of judicial exceptions. 

Step 2A Prong Two:

outputs the estimated consumed electric power for each one of the number of electronic thermostats.
This limitation does not integrate the abstract idea into a practical application because it is simply outputting results which is primarily extra-solution activity without any end result which would be considered a practical application. It is mere extra-solution activity which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional element(s) or a combination of additional elements in the claim to 
The claim also recites the additional element:
the processing unit...
The limitation uses a generic general-purpose computer to perform a step rather than a specific machine under MPEP 2106.05(b), and is directed to mere instructions to apply the judicial exception under 2106.05(f), and does not result in anything significantly more than the judicial exception. Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application.
The claim also recites the additional element:
the communication unit...
This limitation does not integrate the abstract idea into a practical application because it is simply a generic communication unit 

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	
outputs the estimated consumed electric power for each one of the number of electronic thermostats.
This limitation is not significantly more than the judicial exception because it is simply outputting results which is primarily extra-solution activity without any end result which would be considered significantly more. It is mere extra-solution activity which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. 

the processing unit...
The limitation uses a generic general-purpose computer to perform a method step rather than a specific machine under MPEP 2106.05(b), and is directed to mere instructions to apply the judicial exception under 2106.05(f), and does not result in anything significantly more than the judicial exception. Implementing an abstract idea on a generic computer, does not add significantly more. 
The claim also recites the additional element:
the communication unit...
This limitation is not significantly more than the judicial exception because it is simply a generic communication unit without any end result which would be considered significantly more.
No additional elements are present. The additional elements have been considered both individually and as an ordered combination 
Thus claim 5 is not patent eligible. 
Independent claim 15 is rejected for essentially the same reasons as claim 5, and thus is not patent eligible.


Claims 6, 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows. 
Step 2A Prong One:
Claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims inherit the limitations of their parent claims, which recite also judicial exceptions. 
The claim recites:
estimates a relative consumed electric power for each one of the number of electronic thermostats, and 
which falls in the category of mathematical calculations, relationships, and algorithms of judicial exceptions. 

Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim also recites additional elements:
outputs the relative consumed electric power for each one of the number of electronic thermostats.
This limitation does not integrate the abstract idea into a practical application because it is simply outputting results which is primarily extra-solution activity without any end result which would be considered a practical application. It is mere extra-solution see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
The claim also recites the additional element:
the processing unit...
The limitation uses a generic general-purpose computer to perform a step rather than a specific machine under MPEP 2106.05(b), and is directed to mere instructions to apply the judicial exception under 2106.05(f), and does not result in 
The claim also recites the additional element:
the communication unit...
This limitation does not integrate the abstract idea into a practical application because it is simply a generic communication unit without any end result which would be considered a practical application.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	
outputs the relative consumed electric power for each one of the number of electronic thermostats.
see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. 
The claim also recites:
the processing unit...
The limitation uses a generic general-purpose computer to perform a method step rather than a specific machine under MPEP 2106.05(b), and is directed to mere instructions to apply the judicial exception under 2106.05(f), and does not result in anything significantly more than the judicial exception. Implementing an abstract idea on a generic computer, does not add significantly more. 
The claim also recites the additional element:
the communication unit...
This limitation is not significantly more than the judicial exception because it is simply a generic communication unit without any end result which would be considered significantly more.
No additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception. 
Thus claim 6 is not patent eligible. 
Independent claim 16 is rejected for essentially the same reasons as claim 6, and thus is not patent eligible.


Claims 7, 17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Step 2A Prong One:
Claims 7, 17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims inherit the limitations of their parent claims, which recite the judicial exceptions.
 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim recites  elements:
the power sampler collects the discrete samples of aggregated electric power at a minimum rate of 1 Hz.
These steps are data gathering which is mere extra-solution activity which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional 
Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	
the power sampler collects the discrete samples of aggregated electric power at a minimum rate of 1 Hz.
These limitations are data gathering, which is mere pre-solution activity which contributes only insignificantly to the execution of the steps. This additional element does not result in anything significantly more than the judicial exception.  


Thus claim 7 is not patent eligible. 
Claim 17 is rejected for essentially the same reasons as claim 7, and thus is not patent eligible.

Claims 8, 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Step 2A Prong One:
Claims 8, 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims inherit the limitations of their parent claims, which recite the judicial exceptions.
 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim recites  elements:
the extracted frequency information comprises frequency and amplitude for a series of impulses.
These steps are limits on data gathering which is mere extra-solution activity which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	
the extracted frequency information comprises frequency and amplitude for a series of impulses.
These limitations are limits on data gathering, which is mere pre-solution activity which contributes only insignificantly to the execution of the steps. This additional element does not result in anything significantly more than the judicial exception.  

No additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception. 
Thus claim 8 is not patent eligible. 
Claim 18 is rejected for essentially the same reasons as claim 8, and thus is not patent eligible.


Claims 9, 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Step 2A Prong One:
Claims 9, 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims inherit the limitations of their parent claims, which recite the judicial exceptions.
 
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim recites elements:
the impulse having the higher amplitude is considered the commutation frequency.
These steps are limits on calculation of a commutation frequency which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial exception. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  A practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	
the impulse having the higher amplitude is considered the commutation frequency.
These limitations are limits on calculation of commutation frequency, which contributes only insignificantly to the execution of the steps. This additional element does not result in anything significantly more than the judicial exception.  

No additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception. 
Thus claim 9 is not patent eligible. 
Claim 19 is rejected for essentially the same reasons as claim 9, and thus is not patent eligible.



Claims 10, 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more, as follows.

Step 2A Prong One:
Claims 10, 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims inherit the limitations of their parent claims, which recite the judicial exceptions.
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application, as follows.  The claim recites elements:
the threshold is at least 20% of a nominal power of a smaller baseboard in the area.
These steps are limits on calculation which contributes only insignificantly to the execution of the steps (see MPEP 2106.05(g)). It does not impose a meaningful limit on the judicial 
Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more (an inventive concept) than the judicial exception, as follows.  The claim recites:	
the threshold is at least 20% of a nominal power of a smaller baseboard in the area.
These limitations are limits on calculation, which contributes only insignificantly to the execution of the steps. This additional 
No additional elements are present. The additional elements have been considered both individually and as an ordered combination in the significantly more consideration, and do not result in anything significantly more than the judicial exception. 
Thus claim 10 is not patent eligible. 
Claim 20 is rejected for essentially the same reasons as claim 10, and thus is not patent eligible.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 

Regarding claims 10, 20, the claims recite, “the threshold is at least 20% of a nominal power of a smaller baseboard in the area.”  It is unclear what the baseboard is smaller than.  The metes and bounds of the claim cannot be determined.

Regarding claims 9, 19, the claims recite, “the impulse having the higher amplitude is considered the commutation frequency.”  It is unclear what the impulse is higher than.  The metes and bounds of the claim cannot 


Allowable Subject Matter
Any indication of allowability is withheld pending resolution of the rejections above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nilson Henao, “Desagregation non-intrusive de charges electriques residentielles,” 2018, Universite de Quebec, 140 pages (by the Applicant): teaches the invention.

by the Applicant): teaches the invention.

Mabrouka El Guedri et al., “RJMCMC POINT PROCESS SAMPLER FOR SINGLE SENSOR SOURCE SEPARATION: AN APPLICATION TO ELECTRIC LOAD MONITORING,” 2009, 17th European Signal Processing Conference (EUSIPCO 2009), 5 pages, teaches NILM to identify electric space heaters (a thermostat device).

Paula Meehan et al., “Temporal and frequency analysis of power signatures for common household appliances,” 2012, Symposium on ICT and Energy Efficiency and Workshop on Information Theory and Security (CIICT 2012), 6 pages, teaches using Fourier transform components for NILM appliance identification.

A. Cole et al., “Nonintrusive identification of electrical loads in a three-phase environment based on harmonic content,” 2000, Proceedings of the 17th IEEE Instrumentation and Measurement Technology Conference, 6 pages, teaches using Fourier transform components for NILM appliance identification.

Thottan (U.S. Patent Application Publication 20140324240) teaches NILM of a thermostatically controlled load.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information 
RG


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146